          Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 1 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 1 of 10



               d                   Part 2      Security and Safety
                                     2A        Security and Control
                                   2A-12       Security Restraints
                                               Juvenile Training School (fourth edition) –
                                                  2A-17; 2A-18M; 2A-29M; 4C-47M
                                   Review/revision dates - 08/09; 5/11/10; 8/26/11; 8/28/12; 7/3/13;
                                    7/16/14; 10/22/15; 8/22/16; 9/20/16; 1/9/17; 10/18/18; 2/28/19;
                                                   3/4/20; 4/9/20; 6/19/20; 10/##/20


POLICY

Use of physical or mechanical security restraints shall only be used after less intrusive methods of
security control and behavioral management have been tried and failed or would be unsafe given the
student’s acute risk. They shall be applied only with the approval of the State Training School (STS)
Superintendent or designee. They shall not be used as punishment, for staff convenience, or to
coerce a student to take action he is resistance to.

Use of security restraint shall only be used as a last resort to manage serious and immediate risk of
physical harm to a person, or for transporting students who are determined to be a flight or violence
risk. It is the practice of the STS to assess the need for security restraints and identify alternative
methods to ensure safety and security. If alternative methods are unsuccessful and/or security
restraint is deemed necessary, appropriate monitoring and documentation shall be provided to assure
the safety and well-being of the student at all times while in restraint. The student’s rights and dignity
shall be supported and maintained.

GENERAL

DEFINITIONS:

After dark security restraint: use of mechanical restraint when transporting a student on-campus
between 6:00 pm and 6:00 am daily. Security restraint is used to prevent runaway or aggressive
behavior during transport. Security staff may use their discretion to determine if this transport can be
safely and effectively managed without the use of security restraint. They must use the least
restrictive mechanism possible to maintain safety of students and staff.

Black belt mechanical restraint: is a prohibited canvas waist/belly band with hand cuffs that was
previously used during transport for students with identified risk of elopement or violence as noted in
Rite Track and approved by the Security Director.

Chemical restraint: is the use of a medication to control extreme behavioral symptoms. A drug used
for restraint means any drug that;
      a. Is administered to manage an individual’s behavior in a way that reduces the risk to the
          safety of the individual or others;
      b. Has the temporary effect of restricting the individual’s freedom of movement; and
          Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 2 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 2 of 10


     c. Is not a standard treatment or dosage for the individual’s medical or psychiatric condition.

     Chemical restraint does not include medications that comprise the student’s regular, prescribed
     medical regimen that is part of the student’s treatment plan. Medication that is used to control
     on-going behavior is not considered chemical restraint.

     NOTE: Chemical restraint is not allowed to be used at the STS.

Guided escort: is mild, physical contact between staff and a student to provide support and direction,
such as a hand on the elbow or light pressure on the back.

Health personnel: includes medical, nursing, psychiatric, or mental health staff employed by the STS.

Major property destruction: includes property damage that is likely to result in serious and immediate
physical harm to a person or severely compromise the integrity of property necessary to ensure the
safety and basic needs of students.

Mechanical restraint: is the use of any authorized mechanical device, material, or equipment that is
attached to or adjacent to the student’s body that the student cannot easily remove that restricts the
student’s freedom of movement or normal access to the student’s body.

Personal protective equipment (PPE): specialized equipment for persons that may be used as
necessary to protect people from contagion of infectious diseases. This includes, but is not limited to,
masks, face shields, gowns, and gloves.

Physical restraint: is the use of STS authorized physical holds used by staff that restricts the student’s
freedom of movement or normal access to the student’s body.

Prone restraint: is restraining a student in a face down position where the front part of the student’s
body lies upon the ground or another object, or faces the ground for more than a few seconds.

Physical assault protections: is specialized equipment for staff to use upon approval during room
extractions or other situations requiring protection from others. This includes, but is not limited to, a
helmet, chest guard, shin guards, arm guards, and a shield.

Security restraint: is any physical contact between staff and a student or use of mechanical devices,
or equipment to immobilize or reduce the ability of a student to move his arms, legs, body, or head
freely for the purpose of ensuring the security of the student and others.

The wrap restraint: is a prohibited mechanical restraint device that consisted of a mattress on a
metal frame with various Velcro straps that was previously located in a seclusion room in the Corbett-
Miller Hall (CMH) building.

Transport restraint: is the use of security mechanical restraint when transporting a student off-campus
(e.g. medical appointments, court hearings) to prevent runaway or aggressive behavior during
transport.
             Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 3 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 3 of 10


PROCEDURE

      I.       Administrative, management, and direct care staff shall complete annual training in
               de-escalation techniques and training and practice approved techniques for physical or
               mechanical restraint. Only staff who have successfully completed the required training
               are authorized to use restraints.

      II.      Staff shall use the least amount of external management or physical contact necessary
               to control the situation and only use security restraint as a last resort when less
               restrictive means, including evidence-focused behavioral management techniques have
               been tried but unsuccessful, or would otherwise be unsafe to attempt given the
               student’s acute risk.

      III.     Acceptable methods of physical or mechanical restraint are limited to the following:

               a. Physical restraint holds used by staff consistent with the facility’s approved behavior
                  management program;

               b. Plastic wrist and/or leg restraints; or

               c. Approved mechanical wrist and/or leg restraints.

      IV.      Prohibited methods of restraint are considered as follows:

               a. Any type of chemical restraint;

               b. Prone (face down) restraint. Staff persons who find themselves involved in the use
                  of a prone restraint when responding to an emergency must take immediate steps to
                  end the prone restraint;

               c. Use of any restraint device around the student’s neck;

               d. The wrap restraint;

               e. The black belt mechanical restraint; and/or

               f. Any type of fixed mechanical restraint unless approved in advance by the Court of
                  the Southern District of Iowa.

      V.       In situations when a student’s behavior or the student’s effect on the behavior of other
               students becomes potentially dangerous, staff may use contact through the use of a
               guided escort to move the student to an area that provides greater safety and security
               for all involved. This shall include approved escort and transport techniques taught in
               the behavior management training.

      VI.      De-escalation and/or pre-restraint counseling shall be used prior to the application of
               security restraint except in those circumstances where to delay application of restraint
               would put students or staff at serious and immediate risk of physical harm.
             Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 4 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 4 of 10



      VII.     The use of security restraint shall be authorized prior to the application of the restraint
               except in situations where immediate restraint is necessary to protect any individual
               from serious and immediate physical harm. If prior authorization is not possible, the
               authorization shall be obtained immediately after the restraint is released. A security
               restraint shall be authorized by the Superintendent or one of the following designees:

               a. Deputy Superintendent

               b. Treatment Services Director

               c. Treatment Program Administrator

               d. Duty Superintendent

               e. Youth Counselor Supervisor

               f. Security Director

      VIII.    Physical and/or mental health personnel, as clinically indicated, shall review records to
               determine any contraindicated issues for use of restraint and provide guidance for
               restrictions and accommodations.

      IX.      Physical and/or mechanical restraint must be applied with a student in a standing
               position whenever possible. On those occasions when the circumstances of the
               restraint result in a prone (face down) position, staff shall follow the techniques trained
               in the approved behavior management program and take steps to immediately return
               the student to a non-prone (upright) position.

      X.       Physical or mechanical security restraint, when needed to ensure the immediate
               physical safety of the student, staff, or others, shall be authorized only for the following
               reasons:

               a. Protection of others:

                      i. Protection of other students;

                      ii. Protection of the student from self-harm; and/or

                     iii. Protection of staff and any others at risk.

               b. Protection from major property destruction; and/or

               c. Prevention of escapes.

      XI.      The following shall be completed when there is a security restraint:
             Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 5 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 5 of 10


               a. A staff person using security restraint shall notify a Youth Services Technician
                  (YST).

               b. The YST shall notify the nursing department.

               c. The YST shall notify the Duty Superintendent.

               d. The YST shall notify the Mental Health Authority or designee.

               e. Staff shall take restraint photographs (as allowed by student) and post them with the
                  student’s name on the StaffShare.

               f. Follow all policies/procedures for use of security restraints including ensuring all
                  required documentation is completed before leaving the shift for the day.

      XII.     Mechanical Restraint:

               a. Mechanical restraints shall be used only when authorized staff determines that
                  physical restraint is not appropriate and failure to use mechanical restraint would
                  likely result in serious and immediate physical harm to a person.

               b. The following staff shall be designated to authorize use of wrist and leg restraints
                  (both mechanical and plastic) in emergency situations when there is immediate
                  threat to a student, staff, or others:

                      i. Superintendent

                      ii. Deputy Superintendent

                     iii. Treatment Services Director

                     iv. Treatment Program Administrator

                      v. Security Director

                     vi. Duty Superintendent

                    vii. YSTs

                    viii. Night Staff Supervisors [Public Service Supervisor (PSS)]

               c. Staff may utilize security mechanical restraint on a temporary basis for
                  security/safety purposes as a means to prevent escape or harm to persons when
                  moving students on-campus, during transport of students on- or off-campus who are
                  considered a flight risk or high risk for assaultive/aggressive behavior, or when the
                  transport on-campus occurs between 6:00 pm and 6:00 am. Security restraints shall
                  only be used consistent with STS policies and practices as taught to staff in training.
          Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 6 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 6 of 10


               d. Mechanical restraints may be used in 15 minute increments to ensure the safety of
                  students and staff. Mechanical restraints shall be removed as soon as staff
                  determine the serious and immediate risk of physical harm is minimized. The
                  student’s verbal/non-verbal behavior shall be the criteria used in assessing his
                  stability. If a student asserts that they will be physically aggressive if removed or
                  physically assault staff during removal, restraints may continue to be utilized as per
                  this policy. Reviews of safety shall be on-going and restraints shall be removed as
                  soon as it is physically safe to do so.

               e. Less restrictive treatment options shall be discussed and implemented as soon as
                  possible.

               f. A student in mechanical restraint shall be under constant visual supervision by a
                  direct care staff while the student is in any type of mechanical restraint. Constant
                  visual observation shall be the moment-to-moment visual observation by the staff
                  that is physically present with and shall maintain a direct line of sight to the student.

      XIII.    Staff shall, by the end of the employee’s work shift, document use of security
               mechanical restraint for transport away from campus in a Restraint Report in Rite Track.

      XIV.     Staff shall, by the end of the employee’s work shift, document use of security
               mechanical restraint during transport on-campus between 6:00 pm and 6:00 am in a
               Restraint Report in Rite Track.

      XV.      The Security Director or designee shall be notified as soon as the situation allows for
               post-restraint authorization. Post-restraint authorization shall occur as soon as possible
               following the restraint action.

      XVI.     Physical Assault Protections:

               a. Physical assault protections and PPE may be used when necessary to protect the
                  safety of persons during room extractions or other situations where physical violence
                  is significantly likely to occur and less protections would be unsafe to persons.

               b. Use of physical assault protections require advance approval by the Superintendent
                  or Deputy Superintendent.

               c. All YSTs, night supervisors (PSS), and night rovers shall be trained annually in the
                  use of physical assault protections and room extraction protocol.

               d. YSTs, PSS, the Treatment Services Director, and the Security Director will have
                  access to the physical assault protections equipment.

               e. The Department of Human Services (DHS) Mental Health and Disability Services
                  (MHDS) Division Administrator - Facilities, shall be notified within two (2) hours of
                  the use of physical assault protections for room extraction or other safety and
                  security purposes.
          Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 7 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 7 of 10


               f. Use of the physical assault equipment for room extractions shall be documented in
                  the Restraint Report in Rite Track.

      XVII. Restraints shall be released/removed as soon as possible. Restraint shall be terminated
            immediately when the individual’s behavior is no longer a security risk or a serious and
            immediate risk of physical harm to a person. These requirements exist regardless of the
            student’s precipitating act or behavior (e.g. violence against staff or student).

      XVIII. Students shall not be directed and/or encouraged to assist in any incidents of restraint
             of another student. If a student nonetheless comes to the aid of staff and/or other
             students, and becomes physically involved, then the student shall be required to
             complete the Student Assisted Restraint form (872-0440-E Rev. 4/16) found on the STS
             Intranet site in the documents section. The completed form shall be downloaded into the
             restraint report in Rite Track. The hard copy shall be placed in the restrained student’s
             main file. These reports shall be completed as soon as possible on the same day as the
             restraint.

      XIX.     Post Restraint:

               a. Students that are restrained shall be photographed (as the student allows) in the
                  area of the body to which restraint was applied.

               b. Nursing staff shall, as soon as possible, and no later than twelve (12) hours,
                  complete a post-restraint medical assessment and determine if further medical
                  intervention is needed. The on-call nurse may be contacted as needed after hours.
                  Student injuries shall be documented on the Restraint Report and the electronic
                  student medical file in Rite Track. If a serious injury is suspected, emergency
                  medical responders shall be called immediately and the student shall be transported
                  to the most appropriate regional medical facility. For non-emergency treatment of
                  injuries incurred during a restraint action, the STS nursing department shall schedule
                  an appointment with an approved medical practitioner.

               c. Staff injured during a restraint shall, no later than the end of their work shift, be
                  examined by nursing personnel and/or other medical personnel. Photos shall be
                  taken of the injuries and the staff person shall be required to complete the Employee
                  Injury Report (872-0003-E rev. 1/19) found on the STS Intranet site in the forms link.
                  For serious injuries requiring emergency treatment, the injured staff person shall be
                  transported to the nearest medical facility if emergency medical attention is required.

               d. For non-emergency treatment of injuries incurred during a restraint action, the STS
                  personnel office shall schedule an appointment with an approved worker’s
                  compensation doctor.

      XX.      The following reports shall be completed, when applicable, by staff involved in an
               incident of security restraint prior to the end of the work shift:
          Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 8 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 8 of 10


               a. Restraint reports in Rite Track shall be completed by the responding YSTs. All other
                  staff involved in the application of restraints shall review and sign the Restraint
                  Report.

               b. Although student involvement in restraining another student is not allowed or
                  encouraged, if it nonetheless occurs, the intervening student(s) shall complete the
                  Student assisted Restraint form (872-0003-E rev. 11/17) found on the STS intranet
                  site in the Forms folder. The completed form shall be sent to the Treatment Program
                  Administrator and downloaded into the Rite Track report.

               c. Any staff injured in a restraint incident shall be required to complete the Employee
                  Injury Report (872-0003-E rev. 1/19) found on the STS Intranet site in the Forms
                  folder. Electronic copies shall be sent to personnel and to the Treatment Program
                  Administrator.

               d. Subsequent to each restraint (except restraint for transportation or after dark), the
                  restrained student’s counselor will conduct a debriefing that will involve, at a
                  minimum, the student and the primary staff involved in the restraint. This debriefing
                  will focus primarily on the behavior that preceded the restraint, as well as the
                  circumstances that gave rise to the escalation occurring so the student may learn
                  from this incident and be better equipped to avoid the need for restraints in the
                  future. This shall be documented in the Restraint Report in Rite Track.

      XXI.     The following staff shall receive notification by email of Rite Track reports of all incidents
               of security restraint:

               a. Superintendent

               b. Deputy Superintendent

               c. Treatment Program Administrator

               d. Treatment Services Director

               e. Nursing staff

               f. Mental Health Authority / Director of Mental Health Department

               g. Duty Superintendent or supervisor authorizing the restraint

               h. Staff involved in the security restraint

      XXII. Quality Assurance, Improvement, and Oversight:

               a. The Treatment Program Administrator (or designee) shall review all documentation
                  associated with each restraint. The review shall include adherence to existing
                  policies, proper completion of all required documentation, a review of the
          Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 9 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 9 of 10


                  documented support to evaluate the need for the restraint and review of student or
                  staff injuries.

               b. The Superintendent, Treatment Program Administrator, Treatment Services Director,
                  and the DHS MHDS Division Administrator - Facilities, shall be notified of any
                  concerns regarding the application, justification, or documentation of an individual or
                  group of restraints. The Superintendent, Deputy Superintendent, Treatment Program
                  Administrator(s), Director of Security, and Treatment Services Director shall initially
                  review and evaluate these restraint issues and report to the DHS MHDS Division
                  Administrator – Facilities on a weekly basis. The Treatment Services Director and
                  Treatment Program Administrator(s) shall address any necessary corrective action
                  with the facility staff that they supervise.

               c. STS staff will submit data of all non-transport related restraints to the DHS MHDS
                  Division Administrator - Facilities, who will review the data on a monthly basis. This
                  data shall include both individual (student specific) and aggregate (total student)
                  tracking.

               d. Restraint policies at the STS are in accordance with guidelines approved by the local
                  contract health authority. Additional protections may be afforded by consulting a
                  physical health or mental health provider to review and identify any physical,
                  emotional, or otherwise contraindicated reasons for using restraint.

REFERENCES
   Student Assisted Restraint 872-0440-E (rev. 08/20)
   Employee Injury Report 872-0003-E (rev. 07/20)


Approved:



_________________________________                        ____________________________
Wendy Leiker, Superintendent                             Treatment Program Administrator (Mental Health)
State Training School

                                                         ________________________
                                                         EFFECTIVE:

SUMMARY OF REVISION/REVIEW
Revised numbering and heading 8/10/09
Added references to restraint chair 8/26/11
Changed referent to PIRT to Handle With Care 7/3/13
Reference reporting on Rite Track 7/3/13
Discontinued black belt 7/3/13
Removed reference to restraint application 2/18/14
Policy reworked and renamed 5/30/14
Rewording on Part IV 7/16/14
         Case 4:17-cv-00417-SMR-HCA Document 363-1 Filed 10/27/20 Page 10 of 10

Policy 2A-12 SECURITY RESTRAINTS
Page 10 of 10


Added Part X-documentation of after dark restraint in Rite Track 10/22/15
Reduced time in Velcro restraint wrap 9/15/16
Added parental contact for Velcro restraint wrap 1/9/17
Added section XXV-XXVII Personal Protective Equipment 10/18/18
Added sections on Velcro restraint wrap: YST’s present every 20 minutes; YSTs prepare for removal
at 45 minutes; DS notified at every wrap application; DS ensure wrap removal at 45 minutes; new
restraint application will reset the one hour use 2/28/19
Revised section on black belt 3/4/20
Removed use of the wrap mechanical bed restraint 4/9/20
Revised document to be consistent with Remedial Plan, limited use for transportation only 6/19/20
Revised document to remove black belt restraint as of 10/##/20
